UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Schedule 13D Under the Securities Exchange Act of 1934 (Amendment No. ) Attitude Drinks Incorporated (Name of Issuer) Common Stock$.001par value (Title of Class of Securities) (CUSIP Number) Tommy E. Kee c/o Attitude Drinks Incorporated 10415 Riverside Drive #101 Palm Beach Gardens, FL 33410-4237 (Name, Address and Telephone Number of Person Authorized to Receive Notices and Communications) May 16, 2011 (Date of Event which Requires Filing of this Statement) If the filing person has previously filed a statement on Schedule 13G to report the acquisition which is the subject of this Schedule 13D, and is filing this schedule because of Rule 13d–1(e), 13d–1(f) or 13d–1(g), check the following box o. Note: Schedules filed in paper format shall include a signed original and five copies of the schedule, including all exhibits. See Rule 13d–7 for other parties to whom copies are to be sent. *The remainder of this cover page shall be filled out for a reporting person’s initial filing on this form with respect to the subject class of securities, and for any subsequent amendment containing information which would alter disclosures provided in a prior cover page. The information required on the remainder of this cover page shall not be deemed to be “filed” for the purpose of Section 18 of the Securities Exchange Act of 1934 (“Act”) or otherwise subject to the liabilities of that section of the Act but shall be subject to all other provisions of the Act (however, see the Notes). CUSIP NO.: 049838204 Name of Reporting Persons: Craig A. Peters I.R.S. Identification No. of above persons (entities only) Check the Appropriate Box if a Member of a Group (See Instructions) (a) o (b) o SEC Use Only Source of Funds (See Instructions) OO Check if Disclosure of Legal Proceedings is Required Pursuant to Items 2(d) or 2(e) Citizenship or Place of Organization United States Sole Voting Power: 6,187,452 shares * Shares Beneficially Shared Voting Power: Owned by Each Reporting Sole Dispositive Power: 6,187,452 shares * Person With Shared Dispositive Power: Aggregate Amount Beneficially Owned by Each Reporting Person: 6,187,452 shares* Check Box if the Aggregate Amount in Row (11) Excludes Certain Shares (See Instructions)o Percent of Class Represented by Amount in Row (11) 6.4% ** Type of Reporting Person (See Instructions)
